DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches performing first and second calculation tasks in an image stabilization system. Furthermore, prior art references teach using low-pass filters to filter the output signal from the shake detectors and generating a correction signal to drive a lens to correct for image blur. Furthermore, the prior art teaches cameras that can adjust the cutoff frequency off low pass filters in different modes such as panning mode and non-panning mode. However, the prior art does not teach a second calculation task configured to estimate an estimated value corresponding to an offset variation value included in the output signal from the shake detector by using a signal processed by a low-pass filter having a high- frequency attenuation characteristic steeper than a high-frequency attenuation characteristic of the first calculation task when take in combination with all the limitations of the independent claims. Therefore, the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0062358 A1 Takeuchi teaches a camera that adjusts cutoff frequency off low pass filters in different modes such as panning mode and non-panning mode (see Figures 4 and 6 and Paragraph [0058]). US 2018/0213155 A1 Takayanagi teaches performing first and second calculation tasks in an image stabilization system. Furthermore, Takayanagi teaches using a low-pass filter (element 214 in Figure 2) to filter the output signal from the shake detector (122) and generating a correction signal (input to 413 depicted in Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 17, 2021